DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa et al (US 2003/0133251) in view of NOGUCHI (JP 09321417 A).
Regarding claim 1, Kitagawa teaches a power storage module (Fig 10) in which a plurality of power storage elements (Fig. 10, 16) respectively including positive electrode terminals (Fig. 10, 16b) and negative electrode terminals (Fig. 10, 16c) is electrically connected in series (Fig. 10, + to -), wherein: the plurality of power storage elements is disposed on one surface of a board (Fig. 7B, on bottom of 14), the positive electrode terminal and the negative electrode terminal are passed through through-holes provided in the board and soldered to another surface of the board (Fig. 7B, 13 passes through 14), and among the positive electrode terminals and the negative electrode terminals, leading 
However, Kitagawa fails to teach that the positive electrode terminals and the negative electrode terminals are bent on a side of the other surface of the board and protrude from solder such that the leading end portions are visible by eyes.  
NOGUCHI teaches that the positive electrode terminals and the negative electrode terminals (Fig. 4, 11) are bent (Fig. 4, at 11a) on a side of the other surface of the board (Fig. 4, on far side of board 1) and protrude from solder (Fig. 4, 7) such that the leading end portions are visible by eyes (Fig. 4).  
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of NOGUCHI to the invention of Kitagawa, in order to construct the devices using known specifications and designs in the art to meet user needs based on known design possibilities.
Regarding claim 2, Kitagawa, as modified by NOGUCHI, further teaches that the leading end portion is bent along the other surface of the board (NOGUCHI Fig. 4, 11 is bent on far side of 1).  
Regarding claim 3, Kitagawa, as modified by NOGUCHI, further teaches that the leading end portion is bent not to protrude from outer edges of the board in a planar view (NOGUCHI Fig. 4, 11 is bent on far side of 1 but does not expand beyond 1/5).  
Regarding claim 4, Kitagawa, as modified by NOGUCHI, further teaches that the leading end portion is bent not to protrude from outer edges of the board in a planar view (NOGUCHI Fig. 4, 11 is bent on far side of 1 but does not expand beyond 1/5).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/Primary Examiner, Art Unit 2848